Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 5-23 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2524779 alone or as alternative taken in view of Reevell 2017/0135406.
GB applied as discussed in last office action.  With regard to claim 1, lines 13-19, se GB page 1, lines 32-page 14, line 4.  This indicates that power will be decreased to the atomizer or reservoir that has low quantity parameter hence the power to that atomizer would be caused by  controller to be   less than that to higher quantity atomizer.                                                                                                                               Above adequate but should the matter be at issue also stated as obvious to use page 13, line 32 paragraph teaching  in GB figure 1, on each reservoir 4, 6, so that when one goes low quantity parameter the controller would cause the heat rate to decrease which remaining higher for the other one                       As further alternative Reevell, see abstract and claims 15, 16, disclosure of controller provides   lower voltage to atomizer with low quantity parameter.  Obvious to apply this feature to GB, figure 1 device with low voltage to whichever of atomizers 4 or 6 may be low quantity parameter  while the other reservoir functions at higher voltage.
Above discussions also apply to claims 22, 23  with  added limitations  as presented in  last amendment .
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. 
The prior art as now applied with page 13 to 14 and Reevell teachings is seen a proper basis for rejection 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE   TC  Patel  571  272  2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832